Exhibit 10(bb)

Execution Copy

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (the “Agreement”) is entered into between
Energy Future Holdings Corp., a Texas corporation (the “Company”), and David P.
Poole, an individual, (“Executive”). Executive and the Company are referred to
in this Agreement as the “Parties.”

RECITALS

WHEREAS, Executive previously notified the Company of Executive’s intention to
terminate his employment with the Company for Good Reason, as defined in the
employment agreement between Executive and the Company dated May 1, 2004, as
amended on September 28, 2007, October 4, 2007, and January 2, 2008 (“Employment
Agreement”);

WHEREAS, the Company has accepted Executive’s resignation for Good Reason, and
has agreed to permit Executive’s resignation for Good Reason to be effective as
of March 31, 2008; and

WHEREAS, the Company and Executive desire to enter into this Agreement setting
forth the terms of Executive’s separation from the Company.

NOW, THEREFORE, in consideration of the promises and mutual agreements in this
Agreement, and for other good and valuable consideration, the receipt and legal
sufficiency which are acknowledged, the Company and Executive agree as follows:

ARTICLE 1

RESIGNATION AND TERMINATION OF EMPLOYMENT

Effective at 12:01 a.m. on March 31, 2008 (the “Separation Date”), Executive’s
employment with the Company ended, and he resigned from all positions he held as
an officer of the Company and any entity that controls, is controlled by, or is
under common control with the Company (an “Affiliate”).

On or before the Separation Date, Executive returned all property of the Company
and its Affiliates, including all written, printed or electronic Confidential
Information (as defined below), in his possession. If Executive discovers, or
comes into possession of, any other Confidential Information after the
Separation Date, he shall promptly return it to the Company’s General Counsel.



--------------------------------------------------------------------------------

ARTICLE 2

SEVERANCE PAYMENT AND BENEFITS

 

2.1 Severance Payments

 

  a. Consistent with the Employment Agreement and the Additional Payment
Agreement between Executive and the Company dated October 10, 2007 (“Additional
Payment Agreement”), and in consideration for the promises contained in this
Agreement, the Company will provide Executive with the severance payments and
benefits described below:

 

  (i) Accrued Obligations. A cash payment for: a) eleven thousand eleven hundred
eleven dollars and eleven cents ($11,111.11) for Executive’s base salary through
the Separation Date, to the extent it has not already been paid; b) eighty
thousand dollars and no cents ($80,000.00) for Executive’s accrued and unused
vacation days as of the Separation Date, to the extent they remain unused and he
has not otherwise been paid for them; and c) any expense reimbursements to which
Executive is entitled through the Separation Date, to the extent they have not
already been paid.

 

  (ii) Deferred Compensation. Any amounts in Executive’s account under the
Company’s Salary Deferral Program (“SDP”) shall become fully vested and shall be
paid at such time and in such form as otherwise payable under the terms of the
SDP.

 

  (iii) COBRA. To the extent Executive elects to continue medical benefits under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company will offer Executive COBRA coverage for eighteen months, subject to
COBRA’s provisions. Executive’s required contribution will be at employee rates.

 

  (iv) Gross-up. Pursuant to Section 4.6 of the Employment Agreement, Executive
shall be entitled to gross-up payments for any payment, distribution, or
provision of a benefit provided, or to be provided, by the Company or any of its
Affiliates pursuant to the Employment Agreement, the Additional Payment
Agreement, or this Agreement that is subject to an Excise Tax (as defined in the
Employment Agreement).

 

  b.

The Company and Executive agree that the payments and benefits described in
Section 2.1.a. above shall be in lieu of any other separation, severance
incentive, or benefits offered under any plan, program, or agreement (including
the Employment Agreement) to which Executive may have been, or to which
Executive believes he may be, entitled as a result of his employment with or
separation from the Company or any Affiliate, except for those specifically
provided for in the Additional Payment Agreement, which survives execution of
this Agreement, and Section 2.2 below. Any such payments shall be less any
applicable taxes and withholdings, deductions, or obligations, including any

 

2



--------------------------------------------------------------------------------

 

amounts owed to the Company or an Affiliate by Executive on any Company issued
or sponsored travel or credit cards or any other expenses or payments for which
the Company is entitled to be reimbursed by Executive.

 

2.2 Other Benefits

 

  a. It is agreed that, from and after the Separation Date, Executive shall not
be eligible to continue to participate in any employee benefit plan, program, or
policy sponsored by the Company or any Affiliate, except for rights that have
vested as of the Separation Date or as specifically provided in this Agreement.

 

  b. Executive will be entitled to receive a distribution of, or cause a direct
rollover of any balances subject to direct rollover, his vested awards or vested
account balances under, and subject to the provisions of, each of the governing
plan documents of the following employee benefit plans and other terms described
in the Employment Agreement:

 

  (i) EFH Retirement Plan (Cash Balance formula) (with credit for two (2) years
of Accredited Service (as defined in the EFH Retirement Plan) per each year of
Executive’s employment for purposes of all retirement benefits in accordance
with Section 3.5 of the Employment Agreement as if Executive had continued in
the employment of the Company through October 10, 2009);

 

  (ii) EFH Supplemental Retirement Plan (“SRP”);

 

  (iii) EFH Thrift Plan; and

 

  (iv) EFH Health Care and Life Insurance Plan.

ARTICLE 3

WAIVER AND RELEASE

 

3.1 Release of Company by Executive

Executive represents that he has not filed any complaints of any kind whatsoever
with any local, state, federal, or governmental agency or court against the
Company based upon, or in any way related to, Executive’s employment with the
Company. Executive further represents that he understands that payment of the
severance payments and benefits as provided for in Article 2 constitute a full
and complete satisfaction of any claims, asserted or unasserted, known or
unknown, that Executive has or may have against the Company or an Affiliate
except as provided below. In exchange for the payments to be made by the Company
and benefits to be received by Executive under this Agreement, Executive
individually and on behalf of Executive’s spouse, heirs, successors, and assigns
hereby agrees not to sue or instigate any grievance, charge, claim, action, or
suit, at law or in equity, and unconditionally releases, dismisses, and forever
discharges the Company, including its predecessors, successors, parents,
subsidiaries, affiliated corporations, limited liability companies and
partnerships, including (but not limited to) Energy Future Holdings Corp.,
Energy Future Competitive Holdings Company,

 

3



--------------------------------------------------------------------------------

Luminant Energy Services Company, Luminant Mining Services Company, Luminant
Power Services Company, EFH Corporate Services Company, TXU Retail Services
Company, Texas Competitive Electric Holdings Company LLC, TXU Energy Retail
Company LLC, Luminant Energy Company LLC, TXU Energy Solutions Company LLC,
Oncor Electric Delivery Holdings Company LLC, Oncor Electric Delivery Company
LLC, Luminant Generation Company LLC, Generation MT Company LLC, Generation SVC
Company, Luminant Mining Company LLC, and all of their employee benefit plans,
officers, directors, fiduciaries, employees, assigns, representatives, agents,
and counsel (collectively the “Released Parties”) from any and all claims,
demands, liabilities, obligations, agreements, damages, debts, and causes of
action arising out of, or in any way connected with, Executive’s employment with
or separation from the Company or any of the Released Parties. This waiver and
release includes, but is not limited to, all claims and causes of action arising
under or related to Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Civil Rights Act of 1866; Section 1981 of Title 42
of the United States Code, as amended; the Age Discrimination in Employment Act
of 1967, as amended; the Americans with Disabilities Act; the Employee
Retirement Income Security Act of 1974, as amended; Section 211 of the Energy
Reorganization Act; the Sarbanes-Oxley Act of 2002; the Older Workers Benefit
Protection Act of 1990; the Worker Adjustment and Retraining Notification Act;
the Occupational Safety and Health Act, as amended; the Family and Medical Leave
Act; the Texas Labor Code, including (but not limited to) Chapter 451; the Texas
Commission on Human Rights Act; all state and federal statutes and regulations;
all oral or written contract rights, including any rights under any Company
incentive plan, program, or labor agreement; and all claims arising under common
law including breach of contract, tort, or for personal injury of any sort; SAVE
and EXCEPT Executive does not release Company from any liability for: (i) any
claim for which Executive is entitled to indemnification under the terms of any
contractual indemnity or the charter, articles, bylaws, or any other
organizational documents of the Company or any of its Affiliates; (ii) any
vested rights under any of the Company’s employee benefit plans;
(iii) Executive’s rights under this Agreement, under the Additional Payment
Agreement and under Sections 4.6, 4.7, and 5.1 of the Employment Agreement that
survive Executive’s separation from employment; and (iv) Executive’s rights
under any directors and officers liability insurance policies that provide
coverage to Executive in his capacity as a former officer of the Company or any
of its Affiliates, and nothing in this agreement is intended to or shall
constitute a waiver of any such insurance coverage available to Executive.

Executive understands that this Waiver and Release precludes him from recovering
any relief as a result of any lawsuit, grievance, or claim brought on his behalf
and arising out of his employment or separation from employment with the
Company. However, nothing in this Waiver and Release restricts Executive in any
way from truthful communications with, filing a charge or complaint with, or
full cooperation in the investigations of, any governmental body, entity, or
agency on matters within their jurisdictions or from cooperating with the
Company in any internal investigation.

 

3.2 Release of Executive by Company

The Company, on behalf of itself and its Affiliates, hereby releases, discharges
and agrees to indemnify and hold harmless Executive from any and all claims and
causes of action that it or they may have against Executive arising out of his
employment with, or separation

 

4



--------------------------------------------------------------------------------

from, the Company or any Affiliate. Such release, discharge and indemnification
does not include claims for violation of any law, including any securities law
or willful misconduct (the Company acknowledges that it is not aware of any such
conduct as of the execution of this Agreement). Company further acknowledges and
agrees that, except as provided below, Executive’s sole obligations to Company
from and after the Separation Date are set forth in this Agreement and that all
prior agreements, whether written or oral, are terminated and of no further
force and effect as of the Separation Date. Executive shall retain, and nothing
in this Agreement shall affect, Executive’s rights to all indemnification and
rights, including any to advancement or payment of defense and/or related legal
costs, provided by a) the Company’s directors and officers liability insurance
to the maximum extent provided for or permitted by the directors and officers
liability insurance policy, and/or b) the Company’s or any Affiliate’s by-laws,
charter, articles, organizational documents, or policies that may be applicable
to Executive as a former officer of the Company or any such Affiliate.

ARTICLE 4

CONSULTATION AND REVOCATION PERIODS

Executive understands that signing this Agreement, including the Waiver and
Release described in Article 3, is an important legal act. Executive
acknowledges that he has consulted with legal counsel of his own choosing in
connection with the matters addressed in this Agreement. Executive further
acknowledges that he had twenty-one (21) days from the day he received this
offer to consider this Agreement. Executive understands further that, for a
period of seven (7) days following his signing of this Agreement (“Revocation
Period”), he may revoke his acceptance of the offer represented by this
Agreement by either delivering or mailing a written statement revoking his
acceptance to the General Counsel of Energy Future Holdings Corp. at 1601 Bryan
Street, 6th Floor, Dallas, Texas, 75201. In the event of such a revocation, this
Agreement will not become effective, and the Company shall have no obligation to
provide any rights or benefits under this Agreement (other than the Accrued
Obligations described under Section 2.1.a.(i) and any other payments the Company
is otherwise legally obligated to make to Executive).

ARTICLE 5

NON-DISCLOSURE, NON-DISPARAGEMENT, AND NON-SOLICITATION

 

5.1 Confidentiality and Non-Disclosure

“Confidential Information” means information: (i) disclosed to or known by
Executive as a consequence of or through his employment with the Company or an
Affiliate; (ii) not publicly available or not generally known outside the
Company or its Affiliates; and (iii) that relates to the business and
development of the Company or its Affiliates. Any information that does not meet
each of the criteria listed in subsections (i) – (iii) above shall not
constitute Confidential Information.

By way of example, Confidential Information shall include but not be limited to
the following: all non-public information or trade secrets of the Company or its
Affiliates that gives the Company or its Affiliates a competitive business
advantage, the opportunity of obtaining such advantage, or disclosure of which
might be detrimental to the interests of the Company or

 

5



--------------------------------------------------------------------------------

its Affiliates; information regarding the Company’s or an Affiliate’s business
operations, such as financial and sales data (including budgets, forecasts, and
historical financial data), operational information, plans, and strategies;
business and marketing strategies and plans for various products and services;
rate and regulatory strategy and plans; information regarding suppliers,
consultants, employees, and contractors; technical information concerning
products, equipment, services, and processes; procurement procedures; pricing
and pricing techniques; information concerning past, current and prospective
customers, investors, and business affiliates; plans or strategies for expansion
or acquisitions; budgets; research; trading methodologies and terms;
communications information; evaluations, opinions, and interpretations of
information and data; marketing and merchandising techniques; electronic
databases; models; specifications; computer programs; contracts; bids or
proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; payments or rates paid to
consultants or other service providers; Company files, physical or electronic
documents, equipment, and proprietary data or material in whatever form
including all copies of all such materials; and matters that Executive conceived
or developed during his employment with the Company, as well as matters
Executive learned from other employees or contractors of the Company.

Executive understands and confirms that, as a result of his employment with the
Company and its Affiliates, he has obtained Confidential Information. Executive
hereby reconfirms his agreement to comply with the obligations set forth in
Section 4.9 of the Employment Agreement and Section II of the Company’s Code of
Conduct, and hereby agrees to maintain all Confidential Information in strictest
confidence. Accordingly, Executive will not: (a) use Confidential Information in
any way (including, without limitation, in any future business relationship of
Executive); (b) publish or disclose any Confidential Information; or
(c) authorize anyone else to use, publish, or disclose any Confidential
Information. Executive also agrees and acknowledges that all terms and
conditions contained in this Agreement are to remain strictly confidential, and
he agrees not to communicate or otherwise disclose the existence, terms,
conditions, contents, or negotiations relating to this Agreement to any person
or entity other than his spouse, financial advisor, tax advisor, attorney,
accountant or any governmental entity that requests such information in any
manner, whether directly or indirectly, without prior written consent from the
Company authorizing the particular disclosure requested; such consent by the
Company shall not be unreasonably withheld. Any authorized disclosure to
Executive’s spouse, financial advisor, tax advisor, attorney or accountant shall
be accompanied by an instruction that the Agreement and related information
remain confidential. Executive agrees to provide the Company written notice of
any request by a governmental entity for information relating to this Agreement
in advance of providing such information to a governmental entity.

 

5.2 Non-Disparagement

The Parties shall not make, repeat, or publish to any third party any false,
disparaging, defamatory, accusatory, or derogatory remarks or references about
one another, whether oral or in writing, concerning the other Party or any of
the Released Parties, or otherwise take any such action that might reasonably be
expected to cause damage or harm to the other Party or any of the Released
Parties, provided however that this Section 5.2 shall not apply to statements
made by or about any affiliates (other than the Company, its direct parent
company, and its subsidiaries) of Kohlberg Kravis Roberts & Co. LP, TPG Capital
LP, Goldman Sachs & Co. or any future owner of the Company. The Company’s
obligations under this Paragraph are limited

 

6



--------------------------------------------------------------------------------

to only those individuals who are Executive Officers (as defined in Rule
16a-1(f) of the Securities Exchange Act of 1934, as amended) at the time of the
Separation Date and who are acting in their capacity as Executive Officers of
the Company at the time they make a remark or reference that allegedly violates
this Paragraph. This Paragraph does not prohibit either Party from making
truthful statements regarding the other Party or any of the Released Parties
while cooperating with a governmental investigation or testifying under oath.
Executive acknowledges that he is making, after the opportunity to confer with
counsel, a knowing, voluntary, and intelligent waiver of rights Executive may
have to make disparaging comments regarding the Company, including rights under
the First Amendment to the United States Constitution and any other applicable
federal and state constitutional rights. For the avoidance of doubt, nothing
contained in this Section 5.2 shall be deemed to restrict Executive from
competing against the Company or representing competitors of the Company in a
legal or other fiduciary capacity.

 

5.3 Non-Solicitation

Executive hereby reconfirms his agreement in Section 4.10 of the Employment
Agreement that he shall not, for the one (1) year period following the
Separation Date, directly or knowingly indirectly, either as an employee,
employer, independent contractor, consultant, agent, principal, partner,
stockholder, officer, director, or in any other individual or representative
capacity, either for his own benefit or the benefit of any other person or
entity: (a) solicit, induce, encourage, or in any way cause any of the Company’s
or an Affiliate’s customers or prospective customers, or any person, firm,
corporation, company, partnership, association, or entity which was contacted or
whose business was solicited, serviced, or maintained by the Company or an
Affiliate during the term of Executive’s employment with the Company, to reduce
or terminate its business relationship with the Company or such Affiliate; or
(b) solicit, recruit, induce, encourage, or in any way cause any employee of the
Company or an Affiliate to terminate his or her employment with the Company or
such Affiliate; provided that the prohibition described in this clause (b) shall
not apply to Executive’s professional assistant, C. Wood, and the paralegal
primarily assigned to Executive at the time of Executive’s cessation of
employment with the Company, C. Duran.

 

5.4 Injunctive Relief

Executive agree that a breach of this Article 5 would cause immediate and
irreparable loss, damage, and injury to the Company; that damages for such a
breach would be exceedingly difficult, if not impossible, to estimate; and that
the Company would have no adequate remedy at law. Accordingly, Executive
acknowledges and agrees that injunctive relief would be appropriate relief for
such breach and to prevent further breaches of this Article.

ARTICLE 6

MISCELLANEOUS

 

6.1 Tax and Withholdings

 

  a.

Tax and Financial Implications of Agreement. Executive represents and agrees
that he is not relying on the judgment or advice of the Company, any of the
Released Parties, or their counsel, either directly or indirectly, with regard
to the

 

7



--------------------------------------------------------------------------------

 

taxability of any amount paid pursuant to the terms of the Agreement. Executive
further acknowledges and agrees that it is his responsibility to determine the
tax consequences of such amounts. In the event that any of the Released Parties
is required under law to pay taxes (income, social security, or other) or
related interest or penalties on any part of the severance payments described in
Section 2.1 as a result of Executive’s failure to do so or as a result of
Executive’s treatment of those severance payments as non-taxable, Executive
shall immediately reimburse the Released Parties the full amount of such
payments. Otherwise, Executive shall be responsible for reasonable expenses,
including legal fees, incurred by any of the Released Parties in obtaining
compliance with or enforcement of the terms of this Paragraph, as well as for
the full amount of reimbursement payments. This Section 6.1.a. (including
representations and agreements contained herein) does not apply to Excise Taxes
and any gross-ups related thereto, which will be handled pursuant to
Section 2.1.a.(iv) above and the Additional Payment Agreement.

 

  b. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation. In addition, Executive expressly
authorizes and agrees that any amounts that he owes regarding Company-issued or
sponsored travel or credit cards, and any amounts that he owes the Company or
any Released Parties, including amounts owed under the energy conservation
program, the appliance purchase program, vacation overpayment, and salary, bonus
and benefit overpayments, may be offset and deducted from the payments to be
made hereunder.

 

6.2 Severability; Judicial Modification

If any term, provision, covenant, or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of this Agreement and the other terms, provisions, covenants, and
restrictions hereof shall remain in full force and effect; they shall in no way
be affected, impaired, or invalidated. It is hereby stipulated and declared to
be the intention of the Parties that they would have executed this Agreement had
the terms, provisions, covenants, and restrictions that may be hereafter
declared invalid, void, or unenforceable not been initially included.

 

6.3 Survival of Covenants/Agreements

The Parties agree that the covenants and agreements set forth in Articles 2, 3
and 5, and Sections 6.1.a., 6.3, and 6.6 of this Agreement are of a continuing
nature, and they shall survive the expiration, termination, or cancellation of
this Agreement, unless such Articles are specifically extinguished, terminated,
or cancelled in a writing signed by both Parties and identified as an amendment
to this Agreement. The Additional Payment Agreement shall also survive the
expiration, termination, or cancellation of this Agreement unless it is
specifically extinguished, terminated, or cancelled in a writing signed by both
Parties.

 

8



--------------------------------------------------------------------------------

6.4 Assignment

This Agreement is personal between the Company and Executive. Executive may not
sell, assign, or transfer any rights or interests created under this Agreement,
or delegate any of his duties, without the prior written consent of the Company.
The Company may, without Executive’s consent, assign this Agreement and its
rights, benefits, and obligations hereunder to any of its Affiliates or a
successor entity. In the event of an assignment by the Company to an Affiliate,
the Company will fully and unconditionally guarantee any obligations to
Executive arising from this Agreement.

 

6.5 Further Assurances

The Parties agree to perform any further acts and to execute and deliver any
further documents which may be necessary or appropriate to carry out the
purposes of this Agreement.

 

6.6 Governing Law; Attorneys’ Fees and Costs

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Texas, regardless of choice-of-law principles.
Each party submits to the jurisdiction of the courts in Dallas County, Texas,
and the Parties agree that the proper venue and jurisdiction for any cause of
action relating to this Agreement (whether sounding in tort or contract) shall
be in Dallas County, Texas. In the event any issue arising out of this Agreement
is litigated by the Parties, the prevailing party shall be entitled to recover
from the other party its reasonable attorneys’ fees and costs.

 

6.7 Notices

All notices from one party to the other shall be deemed to have been duly
delivered when hand delivered or sent by United States certified mail, return
receipt requested, postage prepaid, as follows:

 

If to Executive:

   If to the Company:   

David P. Poole

   General Counsel   

at the address on file with the Company

   Energy Future Holdings Corp.       1601 Bryan Street, 6th Floor       Dallas,
Texas 75201   

 

6.8 Non-Waiver

The failure of either Party to enforce or require timely compliance with any
term or provision of this Agreement shall not be deemed to be a waiver or
relinquishment of rights or obligations arising hereunder, nor shall any such
failure preclude the enforcement of any term or provision or avoid the liability
for any breach of this Agreement.

 

9



--------------------------------------------------------------------------------

6.9 Merger/Entirety of Agreement

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject matter of this Agreement. Except where specifically
referenced otherwise in this Agreement, it supersedes and replaces any and all
prior or contemporaneous negotiations, undertakings, understandings, or
agreements (whether written or oral) of any kind between Executive and the
Company with respect to the terms of Executive’s separation from the Company and
its Affiliates.

I HAVE READ THIS AGREEMENT AND FULLY UNDERSTAND ALL ITS TERMS AND WHAT THEY
MEAN. NO OTHER PROMISE, INDUCEMENT, THREAT, AGREEMENT, OR UNDERSTANDING OF ANY
KIND OR DESCRIPTION WHATSOEVER HAS BEEN MADE WITH OR TO ME TO CAUSE ME TO SIGN
THIS AGREEMENT. I ENTER INTO AND SIGN THIS AGREEMENT KNOWINGLY AND VOLUNTARILY,
WITHOUT DURESS OR COERCION OF ANY KIND WHATSOEVER, AND WITH THE INTENT OF BEING
LEGALLY BOUND BY THIS AGREEMENT.

IN WITNESS WHEREOF, the Parties execute this Agreement as follows:

 

THE COMPANY By:  

/s/ John F. Young

  John F. Young, Chief Executive Officer EXECUTIVE

/s/ David P. Poole

David P. Poole Date:   March 31, 2008

 

10